Citation Nr: 0705855	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fractured lumbar vertebra.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a fractured right clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from September 1988 
to June 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).

The Board notes that the RO certified the issues of 
entitlement to service connection for PTSD and entitlement to 
service connection for depression.  Upon review of the 
evidence of record, the Board finds that the issues are 
intertwined.  As explained below, the medical evidence 
indicates that the veteran's treated depression is a symptom 
of her PTSD.  As a result, the Board has recharacterized the 
issues into the single issue as reflected on the title page 
of this action.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a fractured lumbar vertebrae and entitlement 
to a rating in excess of 20 percent for residuals of a 
fractured right clavicle are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has PTSD due to an in-service sexual assault.

3.  The in-service sexual assault has been corroborated by 
credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to her claim 
for service connection for PTSD and depression.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim for PTSD on 
appeal, the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

III. Analysis

The veteran contends that she has PTSD as a result of 
incidents of sexual trauma in the summer of 1990 while in 
service.  She maintains that she was raped by a supervising 
officer.

There is no documentation in the veteran's service records 
regarding a claimed rape during the summer of 1990.  The 
veteran has stated that she did not report the incident to 
authorities because she was afraid.  The veteran's service 
personnel evaluation records reflect that the veteran's 
performance prior to the summer of 1990 was adequate.  After 
the summer of 1990, however, her performance reviews reflect 
a significant downturn.  The service medical records document 
that in August 1990 she was treated for anxiety and a skin 
disorder due to stress.

VA treatment records reflect that the veteran has treated 
with VA since 2002 for PTSD and depression.

According to an August 2002 report from the Vet Center, the 
examiner diagnosed the veteran with PTSD due to trauma during 
service.  The examiner did not provide a specific stressor 
except to say the veteran did not want to discuss it.

According to an August 2002 VA psychiatric examination 
report, the psychologist diagnosed her with PTSD due to a 
sexual assault in 1990, which occurred during service.

According to an August 2002 VA psychiatric progress note, the 
veteran reported that a supervising officer had raped her in 
the summer of 1990.  She reported that she was scared 
afterwards.  

According to a copy of a May 2003 e-mail from the veteran's 
sister, the veteran's sister recalled that in August 1990 the 
veteran was diagnosed with a skin disorder.  The sister 
recalled that the veteran told her that she had been raped, 
and that the veteran was very upset and scared.  The sister 
recounted that the veteran would not allow her to tell 
anyone.  Now that the veteran requested this statement, the 
sister explained that she could provide this statement. 

According to an April 2005 VA psychiatric evaluation, a VA 
psychologist diagnosed the veteran with PTSD resulting from a 
sexual assault during service.  The VA psychologist noted 
that the veteran showed no evidence of manipulation or 
malingering, nor did she have a personality disorder.  The 
psychologist accepted the reported history as truthful.  The 
psychologist opined that, although the veteran did not report 
the rape to the proper military authorities at the time it 
happened, it was his professional opinion that it was more 
than likely than not that her present PTSD was the result of 
her attack in the summer of 1990.  Not reporting the rape is 
very typical by most rape victims, due to the fear of 
consequences and the threat of future violence/rape by the 
perpetrator, especially by women in the military.  Therefore, 
the veteran's behavior fit the classic rape victim's 
behavior.  

These findings were repeated in VA reports dated between 
February and June 2006.

In deciding whether the veteran has PTSD due to a sexual 
assault during service, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

In this case, there is no affirmative medical evidence of 
record that rebuts the positive findings of the VA examiners.  
In addition to the VA opinions, the evidence of record 
reveals that the veteran contends that she was raped by her 
supervising officer during the summer of 1990.  Shortly 
thereafter, the service medical records document that she was 
treated for a skin disorder that was caused by anxiety in 
August 1990.  Her service evaluations prior to the summer of 
1990 were positive.  After that time, her evaluations 
worsened.  The veteran's sister provided a written statement 
that the veteran had told her about the rape shortly after it 
happened in the summer of 1990. 

Accordingly, the Board concludes that the veteran has PTSD 
due to a verified service stressor.  The Board also concludes 
that the medical evidence of record reflects that the 
veteran's claimed depression is a symptom of the diagnosed 
PTSD.  Therefore, as explained in the INTRODUCTION, the 
issues are intertwined and are considered together.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as PTSD, is granted.


REMAND

In October 2004, the RO sent the appellant a 38 U.S.C.A. § 
5103(a) notice letter related to the claim, which 
unfortunately did not adequately inform her of the basis for 
the prior denial of her service-connection claim for 
residuals of a fractured lumbar vertebrae.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) (in a 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  On remand, the RO should inform the 
appellant of the basis of the RO's March 1995 denial of her 
claim.

In light of Kent, on remand, the RO should clarify the 
adjudicative history in this case regarding the issue of 
whether to reopen the claim for service connection for a 
fractured lumbar vertebra.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are potentially involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

During the May 2005 hearing before the undersigned, the 
veteran indicated that her service-connected right shoulder 
disorder had worsened since the last examination in November 
2004.  Specifically, she indicated the presence of 
symptomatology that might support an increased evaluation.  
See May 2005 Transcript, pages 6-11. 

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

It also appears that the veteran continues to treat with VA.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO should attempt to obtain relevant VA and/or 
non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
a corrective VCAA notice concerning claim 
to reopen the issue of service connection 
for a fractured lumbar vertebrae and 
entitlement to a rating in excess of 20 
percent for residuals of a fractured 
right clavicle on appeal in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and 38 C.F.R. § 3.159(b).  

The letter, in the context of a claim to 
reopen, must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection for a fractured lumbar 
vertebrae that were found insufficient in 
the previous denial of service 
connection, Kent, supra., and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.

The letter should notify the appellant 
of: (1) the evidence that is needed to 
substantiate the claims remaining on 
appeal; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, 
to be provided by the claimant; and (4) a 
request by VA that the claimant provide 
any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). The 
RO's letter(s) should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  All up-to-date pertinent VA treatment 
records should be obtained and 
incorporated into the claims file.

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her service-connected right shoulder 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right shoulder and provide a diagnosis of 
any pathology found.  In examining the 
shoulder the examiner should document any 
limitation of motion, including any 
limitation of motion due to pain.  

The examiner should also describe any 
functional loss pertaining to the right 
shoulder, including the inability to 
perform normal working movements of the 
joint with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.   

4.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
its decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
are not granted, the claims should be 
readjudicated and appellant and her 
representative should be additionally 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


